LocheR, J.,
dissenting. Section 15 of Article IV of the Ohio Constitution can only be read as prohibiting the vacation of the office of any judge during his term. Thus, I am unable to assent to the majority’s bestowal of unbridled power upon the General Assembly to abolish courts and judgeships during the term of the incumbent. Nor, do I find the basic reasoning of State, ex rel. Flinn, v. Wright (1857), 7 Ohio St. 333, relative to Section 15 either applicable or tenable. The Court of Appeals, in the instant cause, made the following cogent comment concerning State, ex rel. Flinn, v. Wright, supra, at page six of its opinion:
“The rationale of the Flinn ease has not been reversed, even though its logic is questionable and its conclusion open to expressed doubts. Rhetorically, the application of the words, ‘no such change, addition or dimunition,’ to some but not all of the preceding conditions appears to be one of personal choice not supported by either the rules of grammar or by the purpose of the entire section.”
Justification for the continuation of the limited application espoused in State, ex rel. Flinn, v. Wright, supra, is further strained because the “preceding conditions” are now joined in the conjunctive, instead of the disjunctive that existed in State, ex rel. Flinn, v. Wright, supra.
This strained interpretation not only rebukes the plain *59intent of the section predicated npon a commonsensical heritage of judicial independence, hut fails to heed the sound admonition:
“Judges must beware of hard constructions and strained inferences; for there is no worse torture than the torture of laws.” Bacon, Essays of Judicature 12.
The results are indeed torturous. The General Assembly no longer is restricted in the removal of certain of this state’s judges to the prescribed manner of Section 17 of Article IV of the Ohio Constitution. A convenient circumvention, vitiating the necessity of a complaint, hearing and two-thirds vote of the members of each house, is provided for the General Assembly to partially disenfranchise the voters by the removal of a duly elected member of the judiciary.
The judiciary is commonly characterized as the least equal of the three equal branches of government, possessing neither the purse nor the sword. Historically, the judicial branch has been protected from the possibility of importuning by the other branches of government. The majority’s decision needlessly weakens one vital safeguard. I can find neither an express constitutional mandate for this action abhorrent to the basic fabric of government nor any utilitarian necessity. There are numerous means of effecting judicial reorganization to meet the demands of population and efficiency not necessitating the removal of a judge during his elected term, the disenfranchisement of electors, and latent legislative subjection of the judiciary.
Accordingly, I respectfully dissent.